This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A15-1332

                                     State of Minnesota,
                                        Respondent,

                                              vs.

                                      Luis Rene Molina,
                                          Appellant.

                                     Filed June 13, 2016
                                          Affirmed
                                       Stauber, Judge

                                Olmsted County District Court
                                  File No. 55-CR-15-1352

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Mark A. Ostrem, Olmsted County Attorney, James P. Spencer, Assistant County Attorney,
Rochester, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Rachel F. Bond, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Johnson, Presiding Judge; Ross, Judge; and Stauber,

Judge.

                           UNPUBLISHED OPINION

STAUBER, Judge

         Appellant challenges his conviction of first-degree test refusal under Minn. Stat.

§ 169A.20, subd. 2 (2014), arguing that the statute is unconstitutional. We affirm.